Citation Nr: 1808448	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  17-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied service connection for tinnitus.  

The January 2016 rating decision also denied service connection for bilateral hearing loss.  The Veteran initiated his appeal with respect to that decision by filing a notice disagreement.  However, while the claim for tinnitus remained denied, the RO issued a July 2016 decision that granted service connection for hearing loss.  Such resulted in a complete grant of the hearing loss issue.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2002).


FINDING OF FACT

In a January 2018 letter, received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claim for entitlement to service connection for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204. 

In the present case, in January 2018 correspondence, the Veteran withdrew his appeal for service connection for tinnitus.  There are no remaining allegations of errors of fact or law for appellate consideration as to the issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The claim for entitlement to service connection for tinnitus is dismissed.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


